Citation Nr: 0427091	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  03-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected mitral valve prolapse.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased (compensable) rating for the 
service-connected ulcerative colitis.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).  


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1976 to October 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO denied, inter alia, entitlement to service 
connection for PTSD; increased (compensable) ratings for the 
service-connected mitral valve prolapse and ulcerative 
colitis; and entitlement to a TDIU.

The veteran submitted a timely Notice of Disagreement in 
October 2002 and the RO acknowledged the veteran's 
disagreement with the issues currently on appeal in January 
2003 correspondence to the veteran.  However, the RO's March 
2003 Statement of the Case (SOC) only addressed the issue of 
entitlement to a TDIU.  

In her May 2003 timely filed VA Form 9, the veteran 
indicated, by checking the appropriate box, that she wanted 
to appeal all of the issues listed on the SOC and any 
supplemental statements of the case (SSOC's).

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in September 2003.  The 
Hearing Officer noted that the four issues for consideration 
were entitlement to a TDIU, entitlement to service connection 
for PTSD and entitlement to increased (compensable) ratings 
for the service-connected mitral valve prolapse and 
ulcerative colitis.  A transcript of her testimony has been 
associated with the claims file.

Notwithstanding the issuance of an SOC as to all of the 
issues on appeal except entitlement to a TDIU, the RO issued 
a SSOC in May 2004 which addressed the four issues of 
entitlement to service connection for PTSD, entitlement to 
increased (compensable) ratings for the service-connected 
mitral valve prolapse and ulcerative colitis, and entitlement 
to a TDIU.  While a supplemental VA Form 9 from the veteran 
was not received and the case was certified to the Board, the 
record indicates that all of these issues were addressed at 
the September 2003 personal hearing.  

It is well-established that VA must construe NODs and 
Substantive Appeals liberally.  As the Court noted in Gomez 
v. Principi, 17 Vet App. 369 (2003), a case involving the 
liberal construction of what constitutes a valid Substantive 
Appeal, to construe otherwise would raise serious fair 
process issues, especially in light of the nonadversarial and 
pro-claimant adjudication system.  Considering the totality 
of circumstances presented, the Board finds that the VA Form 
9 received in May 2003, meets the requirements for a valid 
substantive appeal of the RO's August 2002 determination.  
Although the veteran did not provide any specific arguments 
pertaining to service connection for PTSD or for increased 
ratings and/or a TDIU, she is not required to provide such 
arguments in order for the Board to have jurisdiction of her 
appeal; she need only indicate her intent to appeal the 
issues to the Board.  Gomez, supra., see Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996) (citing Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993).  

The issues of entitlement to service connection for PTSD, a 
increased (compensable) rating for the service-connected 
ulcerative colitis and the issue of a TDIU are addressed in 
the remand portion of the decision below and are remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran's service-connected mitral valve prolapse is 
asymptomatic, as the evidence reveals no cardiac pathology 
and no current mitral valve prolapse disability.



CONCLUSION OF LAW

The criteria for an increased (compensable) rating for the 
service-connected mitral valve prolapse have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.104, Diagnostic Code 7000 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter - Duty to Notify and Assist

The veteran filed her claim of service connection for PTSD 
and for increased ratings for the service-connected 
disabilities in August 2000.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to notice and the duty to assist.  Since that time, 
the United States Court of Appeals for Veterans Claims 
(Court) has held expressly that the revised notice provisions 
enacted by section 3 of the VCAA and found at 38 U.S.C.A. § 
5103(a) (West 2002) apply to cases pending before VA at the 
time of the VCAA's enactment.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that the veteran provide 
any evidence in her possession that pertains to the claim.  
38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain her service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159 (2003).  

In a letter dated in May 2001, the RO notified the veteran of 
the VCAA and indicated that the veteran should tell the RO 
about any additional information or evidence, VA or non VA 
that she wanted the RO to obtain.  In addition, the veteran 
was requested to complete and return release authorization 
forms so that VA could request any identified medical records 
from her private physicians.  The veteran was also notified 
that she should identify all VA facilities wherein she 
received treatment, including dates of treatment in order for 
the RO to obtain any such records, and she was further 
advised as to what evidence would substantiate her claims for 
increased disability ratings.  The RO notified the veteran in 
the August 2002 rating decision, March 2003 SOC, and May 2004 
Supplemental Statements of the Case (SSOC), of what evidence 
was necessary to substantiate the veteran's claims for 
service connection and for increase.  The veteran also 
testified in September 2003 as to her claimed PTSD and well 
as to the severity of the service-connected mitral valve 
prolapse and ulcerative colitis.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of her claim, the RO provided her with VA 
examinations in February 2002.  The veteran has stated that 
she has received all treatment from VA facilities.  Though 
requested to do so, the veteran has not supplied, identified 
or authorized release of any potentially relevant medical 
records or other evidence with regard to treatment for PTSD 
or her service-connected disabilities.  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In the present case, the veteran's claim was 
initially denied subsequent to the May 2001 notice of the 
VCAA.  

The Court in Pelegrini also held that a VCAA notice 
consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-04.  As discussed above, the Board has found that the 
veteran was provided every opportunity to identify and submit 
evidence in support of her claim.  

A May 2002 Report of Contact Memorandum reflects that the 
veteran acknowledged her receipt of the duty to assist 
advisement, and that she indicated that she did not have any 
additional evidence to submit or have the RO obtain, and 
wanted the RO to render a decision based on the evidence of 
record at that time.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the veteran is harmless error.  

With regard to the duty to assist, the record contains 
reports of VA examinations.  Moreover, the veteran's 
statements in support of her claim are included in the claims 
file.  


Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no further assistance that might substantiate the 
claim is required.  

Increased Rating - Mitral Valve Prolapse

The veteran asserts that a compensable rating is warranted 
for the service-connected mitral valve prolapse, as this 
condition has recently worsened.  Having carefully considered 
the veteran's claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is clearly against the claim and the appeal will 
be denied.  

The record reflects that service connection for mitral valve 
prolapse was granted in a April 1993 rating decision, based 
on a finding that the veteran was seen in service in January 
1989 due to pounding in her ear associated with some numbness 
and pain in her shoulders.  Examination revealed heart murmur 
and mitral valve prolapse.  The veteran was not given any 
medication and no treatment was thought necessary.  The 
prolapse was considered intermittent.

Shortly after she submitted her claim, the veteran underwent 
a VA medical examination in January 1993 which indicated that 
the mitral valve prolapse was asymptomatic.  A zero percent 
rating was accordingly assigned by the April 1993 rating 
decision.

Pursuant to her claim for an increased rating, the veteran 
was afforded a VA examination in February 2002.  While the 
veteran reported that she was experiencing from angina, 
dyspnea and fatigue, she also stated that she was not taking 
any medication.  Upon clinical examination, the veteran's 
blood pressure was 118/78.  Electrocardiogram testing showed 
a normal sinus rhythm with left atrial enlargement, and a 
regular cardiac rhythm.  The examiner reported that the 
murmur that was usually associated with a mitral valve 
prolapse or mitral valve regurgitation was not noted, 
although he noted a systolic murmur at the apex while she was 
in the supine position.  He deferred a diagnosis, pending the 
results of a  VA echocardiogram.  Such testing was performed 
later in February 2002 and resulted in normal findings.  The 
final diagnosis was that the veteran did not have a mitral 
valve prolapse.  

An August 2002 cardiology outpatient clinic note indicated 
that the veteran's records were reviewed and it was noted 
that the echocardiogram was normal.  It was noted that there 
was no evidence for cardiac pathology in the veteran.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).  

The veteran's service-connected mitral valve prolapse is 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7000.  
Under these criteria, valvular heart disease (including 
rheumatic heart disease) resulting in chronic congestive 
heart failure; a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent warrants a 100 percent disability rating.  A 
60 percent disability rating contemplates rheumatic heart 
disease with more than one episode of acute congestive heart 
failure in the past year; workload of greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
30 percent disability rating is appropriate with a workload 
of greater than 5 METs but not greater than 7 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or, 
evidence of cardiac hypertrophy or dilatation on EKG, ECHO, 
or X-ray.  A 10 percent disability rating is warranted when a 
workload of greater than 7 MET's but not greater than 10 
MET's results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; contiuous medication is required.  38 C.F.R. § 
4.104, Diagnostic Code 7000 (2003).

The clinical evidence does not support the assignment of a 
compensable rating.  
Although the law provides that only the provisions of the 
rating schedule are to be used in the evaluation of a 
service-connected disorder, the medical evidence in this case 
clearly indicates that the threshold for a compensable rating 
has not been approximated.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Indeed, although service connection is in effect for 
a history of mitral valve prolapse, the current medical 
evidence of record does not show that the veteran has a 
symptomatic mitral valve prolapse, or indeed, a mitral valve 
prolapse diagnosis.    Moreover, the August 2002 cardiology 
note indicated that there was no cardiac pathology in the 
veteran.  

While the veteran asserts that she experiences pain, 
dizziness and fatigue with occasional numbness of the left 
hand, the February 2002 examination does not connect these 
claimed symptoms to any service-connected disorder.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Thus, based on a review of the evidence in this case, the 
Board finds that a compensable rating for the service-
connected mitral valve prolapse is not warranted.  The 
objective medical evidence shows findings consistent with no 
cardiac pathology, and no mitral valve prolapse, consistent 
with the currently assigned noncompensable rating.  


ORDER

An increased (compensable) rating for the service-connected 
mitral valve prolapse is denied.  



REMAND

Because the Board has determined that additional development 
of the evidence is necessary in order to ensure an informed 
decision is rendered with regard to the claim of service 
connection for PTSD, an increased rating for ulcerative 
colitis and for a total disability evaluation, the claims 
must be remanded.    

Of record is a November 2000 letter authored by a VA 
psychologist, who diagnosed the veteran as having PTSD which 
resulted from the in-service death of the veteran's infant 
son.  Although a review of the veteran's service medical 
records shows that in December 1979, she was seen at a mental 
health clinic where it was noted that her son had recently 
died, evidence is also of record that the veteran reported 
she was subject to sexual abuse during her childhood - 
factors not addressed by the author of the November 2000 
letter.  

The veteran's service personnel records are not received.  
Because the records of her military service may be relevant 
in this regard, the RO will be directed to attempt their 
retrieval, and a comprehensive VA mental disorders 
examination will be order.    

As to the veteran's claim pertaining to the rating of the 
service-connected ulcerative colitis, the veteran reported 
during a February 2002 VA examination of occasional bloody 
stool and occasional mucous in her stool.  The examiner 
indicated that if a diagnosis of ulcerative colitis was to be 
rendered, a complete gastrointestinal work-up with 
sigmoidoscopy was to be accomplished.  The record does not 
indicate that the testing was performed.  

Because such testing appears necessary to ensure an informed 
decision, the veteran should be afforded the suggested 
testing and additional examination.  

The veteran asserts that her service-connected disabilities 
are of such severity that she is unable to obtain and 
maintain substantially gainful employment.  Because the 
resolution of her claim of service connection for PTSD, and 
her claim pertaining to the rating of the service-connected 
ulcerative colitis would have an impact upon her combined 
disability rating, the claim pertaining to a total rating 
shall also be remanded.    

Accordingly, the case is remanded to the VBA AMC for the 
following action:

1.  The RO will ascertain if the veteran 
has received any VA, non-VA, or other 
medical treatment for PTSD and/or 
ulcerative colitis that is not evidenced 
by the current record.  The veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO will secure the veteran's 
service personnel records.

3.  After the veteran's service personnel 
records have been received, the RO should 
afford the veteran a mental disorders 
examination, to be conducted by a 
qualified physician, to ascertain (1) 
whether the veteran has PTSD or any other 
mental disorder and if so; (2) whether 
such disorder is related to any incident 
of the veteran's military service and if 
so; (3) whether and to what extent the 
service-related mental disorder impairs 
the veteran's ability to secure and 
follow a substantially gainful 
occupation.  The veteran's claims folder, 
and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand.  


4.  The RO should afford the veteran a 
comprehensive medical examination, to be 
conducted by a qualified physician, to 
ascertain the severity of the service-
connected ulcerative colitis.  The 
veteran's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  After obtaining the veteran's 
account of the disorder, the examiner 
must report (1) whether and to what 
extent clinical evidence is found to 
indicate the frequency of exacerbations 
and; (2) whether they effect the 
veteran's nutrition or cause anemia or 
other complications; and (3) whether and 
to what extent the disorder impairs the 
veteran's ability to secure and follow a 
substantially gainful occupation.  

5.  Following completion of the 
development requested, the RO must 
undertake to review the veteran's claim 
of service connection for PTSD, and an 
increased rating for the service-
connected ulcerative colitis.  Once that 
issue is resolved, the RO must undertake 
to review the veteran's inextricably 
intertwined claim of entitlement to a 
TDIU.  If any benefit sought on appeal 
remains denied, then the veteran should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  


Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of the claims.  

The veteran is advised that it is her responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



